Citation Nr: 0009055	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-48 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

Entitlement to a higher rating for a left knee disability, 
initially assigned a 10 percent evaluation, effective from 
March 1995.

Entitlement to a higher rating for a neurological disorder of 
the left leg, initially assigned a 10 percent evaluation, 
effective from March 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1992 to March 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1995 and August 1999 RO rating decisions that 
granted service connection for a left knee disability and a 
neurological disorder of the left leg, and assigned 
10 percent evaluations for these conditions, effective from 
March 1995.



FINDINGS OF FACT

1.  The left knee disability is manifested primarily by 
slight limitation of flexion, complaints of instability, and 
pain, that together produce no more than slight functional 
impairment; limitation of extension, giving out, or locking 
is not found.

2.  The neurological disorder of the left leg is manifested 
primarily by complaints of occasional paresthesia and a 
patchy loss of sensation below the knee that produce slight 
mild incomplete paralysis; symptoms that produce moderate 
incomplete paralysis are not found.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for torn meniscus of the 
left knee, initially assigned a 10 percent evaluation, 
effective from March 1995, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 4.71a, Codes 
5257, 5258, 5260, 5261 (1999).

2.  The criteria for a higher rating for a neurological 
disorder of the left leg, initially assigned a 10 percent 
evaluation, effective from March 1995, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.123, 4.124, 4.124a, Codes 8520, 8620, 8720 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1992 to March 
1995.

Service medical records show that a physical evaluation board 
in February 1995 found the veteran unfit for further active 
military service because of history of intra meniscal 
ligament tear with persistent left knee pain not responsive 
to surgical treatment, status post arthroscopy in 1992, with 
resulting knee pain.  It was noted that evaluation by 
neurology, including nerve condition studies (NCS) and EMGs 
(electromyographs), was negative.

The veteran underwent VA medical examinations in April 1995.  
At a VA joint examination, he complained of repeated left 
knee locking, giving out of the left knee, inability to run 
due to left knee problems, difficulty going up and down 
stairs because of left knee problems, and difficulty walking 
on irregular ground due to left knee problems.  He also 
reported recurrent episodes of numbness of the whole left 
leg.  Examination of the left knee revealed some tenderness 
along the joint medial line, crepitus in the areas on 
flexion/extension, and a positive McMurray test.  There was 
no numbness of the left leg.  X-rays and MRI (magnetic 
resonance imaging) of the left knee showed no significant 
abnormalities.  The diagnoses were torn meniscus of the left 
knee; and paralysis of the lower extremities that 
subsequently cleared, due to unknown causes, and question of 
residual nerve damage to the left lower extremity.

At a VA neurological examination in April 1995, the veteran 
gave a history of paralysis from the neck down following 
spinal block anesthesia performed in conjunction with surgery 
for a torn ligament of the left knee in service.  He reported 
that the paralysis essentially resolved except for left leg 
numbness.  On examination his pulses were intact and there 
was negative back examination.  There was no paraspinous 
muscle spasm.  Straight leg raising was negative at 90 
degrees.  Motor was 5/5.  Sensory was intact to pin, 
position, and vibration.  Deep reflexes were 2+ and equal.  
The toes were downgoing.  Gait was within normal limits.  The 
diagnosis was status post paralysis post spinal anesthesia.  
It was noted that the veteran's paralysis and numbness was 
resolved, and that he had intermittent left leg numbness of 
unknown etiology.  An EMG and NCS were requested.  VA EMG/NCS 
in May 1995 were negative.

The veteran underwent a VA joint examination in November 
1997.  The veteran gave a history of pain centered over the 
medial aspect of the left knee that radiated proximally and 
distally up and down the medial aspect of the left leg.  He 
reported that the pain occurred 8 to 10 times a day and 
lasted for approximately one hour, and that it was associated 
with occasional giving out and locking.  On examination he 
had full range of motion of the left knee.  There was no 
evidence of pain with motion of the left knee in any 
direction.  There was normal strength and stability of the 
left knee.  There was negative Lachman's test, negative 
anterior and posterior drawer signs, and negative Mcmurray.  
He exhibited normal gait.  There were no functional 
limitations associated with the left knee.  X-rays of the 
left knee were normal.  The diagnosis was normal left knee, 
status post arthroscopy.

The veteran underwent medical examinations in February 1999.  
At a VA general medical examination he reported that he was 
only able to work 4 to 5 hours per week due to left knee and 
left leg problems.  He complained of occasional numbness in 
the left leg and reported that he had pain in the left knee 
that radiated up and down his left leg.  His gait was normal.  
Flexion of the left knee was to 130 degrees and extension was 
to zero degrees with no pain.  There was no loss of vibratory 
sensation and no loss of pinpoint sensation of the left leg.  
There was no weakness on flexion and extension of the left 
knee.  There was no evidence of any giving out or locking of 
the left knee.  There was no anterior or posterior 
instability, medial or lateral instability of the left knee.

At a neurological examination for VA purposes in February 
1999, the veteran gave a history of a left knee injury in 
service.  He reported fluctuating loss of sensation in the 
left leg, always from the knee distally.  Gait was 
unremarkable.  Examination of the left leg failed to reveal 
atrophy or fasciculation.  He described some aching in the 
left knee with passive flexion.  Strength was full proximally 
and distally in the left leg.  Reflexes were 2+ in the left 
leg.  Plantars were downgoing.  There were no Hoffman's.  
There was normal 2+ dorsalis pedis, bilaterally.  Straight 
leg raised failed to evoke back or leg pain.  There was a 
patchy disturbance of appreciation of pin and cotton in the 
left lower extremity below the knee, but not over the trunk 
or elsewhere.  The impression was unclear cause of ongoing 
and fluctuating left lower extremity paresthesia with normal 
current examination except for some discomfort in the left 
knee and a patchy somewhat diffuse, alteration of sensation 
from the left knee distally.  


B.  Legal Analysis

The veteran's claims for higher ratings for the left knee 
disability and neurological disorder of the left leg are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

With regard to the left knee disability, the medical evidence 
indicates the presence of a torn meniscus of the left knee.  
Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence indicates that the veteran's left knee 
disability is manifested by left knee pain, complaints of 
instability, and slight limitation of flexion.  While some 
tenderness along the medial joint line of the left knee and a 
positive McMurray test were noted on the report of his VA 
joint examination in April 1995, these manifestations were 
not found on VA examinations in 1997 and 1999.  The veteran 
complaints of left knee pain that prevents him from working 
more that a few hours per week, but the medical evidence 
indicates that there is no pain with motion of the left knee.  
Nor does the evidence indicate the presence of any weakness 
associated with the left knee disability.  The report of the 
veteran's VA general medical examination in February 1999 
notes that there was no evidence of giving out or locking of 
the left knee, and that there was no evidence of instability.

Since the report of the April 1995 indicates some instability 
of the left knee on McMurray test and the veteran complains 
of occasional pain with motion of the left knee, a 10 percent 
rating for the left knee disability has been assigned under 
diagnostic code 5257..  The evidence, however, does not show 
limitation of flexion or extension of the left knee 
warranting a compensable evaluation under diagnostic codes 
5260 or 5261, episodes of locking of the left knee to support 
a 20 percent rating under diagnostic code 5258 or other left 
knee symptoms, including functional impairment due to pain or 
weakness, to support a rating in excess of 10 percent for the 
left knee condition under any of the above diagnostic codes, 
or a separate rating based on additional motion loss due to 
pain, etc., under 38 C.F.R. §§ 4.40 and 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, there is essentially 
no limitation of motion of the left knee other than the 
slight limitation of flexion, and there is no pain or 
weakness with motion.  It appears that the current 10 percent 
evaluation for the left knee disability best represents the 
veteran's disability picture.  38 C.F.R. § 4.7.

With regard to the claim for a higher rating for the 
neurological disorder of the left leg, the medical evidence 
does not indicate an injury to a specific nerve.  Under the 
circumstances, the Board will evaluate this condition 
analogous to an injury to the sciatic nerve, as it affects 
functions of the leg, as did the RO.  38 C.F.R. § 4.20 
(1999).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Codes 8520, 8620, 8720.

The report of the veteran's VA neurological examination in 
April 1995, including NCS/EMG, shows no neurological deficits 
of the left leg, but does note that he has intermittent 
numbness of the left leg.  His neurological examination in 
February 1999 was also normal, but the examiner noted the 
veteran's complaints of fluctuating paresthesia of the left 
leg and found a patchy somewhat diffuse, alteration of 
sensation from the left knee disability.  These neurological 
symptoms indicate no more than mild incomplete paralysis of 
the sciatic nerve.  The evidence does not show neurological 
symptoms indicative of moderate incomplete paralysis of this 
nerve to support a 20 percent rating under the above noted 
codes.

The preponderance of the evidence is against the claims for 
higher ratings for the left knee disability and the 
neurological disorder of the left leg.  Nor does the evidence 
show manifestations of these disorders warranting higher 
ratings for these conditions for a specific period or a 
"staged rating" at any time since the effective dates of 
the claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Hence, these claims are denied.

Since the preponderance of the evidence is against the claims 
for higher ratings for the left knee disability and 
neurological disorder of the left leg, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher rating for the left knee disability, initially 
evaluated as 10 percent, effective from March 1995, is 
denied.

A higher rating for the neurological disorder of the left 
leg, initially evaluated as 10 percent, effective from March 
1995, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

